669




   OFFICE   OF THE ATTORNEY GENERAL   OF TEXAS
                      AUSTIN




Honorable H. A. Hodm8
county Auditor
UIllIamaon county
Ueorgctown,Text;s
Dear 3.r:
                                                  iaaIoner8'
                                        I8 lloble tar any




                                            your opinion

                             6 sula by the County, or
                              ed, and does not brIn&
                              , inoludIn6Attornoya Sees
                  unknown heirs, does the Coamlsrionera
                 utborlty to 6pprove the peyetentof tb
                  Ir portion, to the Clerk or the Court

                em there Is not sufflolent mossy raodved
            & 8 8616 does the County hew authorit to
     pay the Printer, er their portlon, his ooet ror ad-
     vertising?
          "To deer the tar reoords several suits have
     been tried In this County where the land IS of
     praatloally no vllue, leading Into very low plaoea
     on orceke and water aroskedland, thu8 wou&d bring
     only a very small amount and not eutfIoIsntto oover
     all the Court ooats en& Attorneys fees end advertis-
     ing, yet the servloes have baen rendered and the In-
     terested partles fsal they should be paid, espeoislly
     tte Printers. The Printer Is noc a County ofri0imx
Hon. R. A. Hodges, page 2




     In any respect and states he does not Intend to
     sdvertlse rree, others feel the s.amem~agand I
     readily understsnd their view point and agree
     they should be paid In some manner."

          Articles 7331 end '7332,Vernon's Annotated Civil
Ctstutes, provide oertein fees In tax SUitd for the rerlous
offloers concerned and named therein. It will be noted that
Article 7333, Vernon*8 Annotated Civil .Ctatutos,expressly
provides that In each case suah fees, meaning the fees pro-
vided for In Art. 7332, shall be texed a3 coat sgalnst the
lend, eto. It Is then expreeely provided "and In no osse
shell the State and County be liable therefor." Roferrfng
to the language of the above mentioned statutes In the ease
or Grant, et 01, v. Ellla (Oomm. or App.) 50 3. Y. (2d),lO93,
the Court said that "this language oertalnly evidences s
dire& leglslatireintent to expressly    prohibit the rendition
of any judgment sglnst the Sate and County ror oosts, or
fees classed as suoh.* It will be noted that the above men-
tioned statutes are not applicable to or make no rererenoe to
oompensetlonallowed attorney@ ad litem, appointed by the
Court to represent unknown heirs, unknown or non-reside&t
owners cited by publiertlon as provided by statute. It a11
also be noted thst Artlole 7331, providing oertsin fees ror
the tax-oolleotorexprorsly provides   *&at In no osse~shsll
the State or County be liable for said fe~).~ Rula Ho. 2k1,
(Rules of Prectloe and Prooedure In Civil Aotions promulgsted
by the Supreme Court of Texas) pro~ldss:
           ??bere aervloe hss been made by publloatlon,
     and no answer has been filed nor sppeersnoe eatered
     within the preaoribed time, the Court shall appoint
     an attorney to defend the suit In behalf of the do-
     fends&, and judgment shall be rendered 88 In other
     oases; but, In every such ease a ratetemeat of the
     evldonoe, approved end slgned by the judge, shall
     be filed with the papers of the oauae as e part of
     the reoord thereof. The court shall allow such
     attorney  a reasonable ree for aervIoes, to bc taxed
     as a part or the oosts.n
          Section 6 of Art. 7345b.   V. A.~C. S., provides:
         WAll court costs, inoluding costsot serving
    prooess, in any suit hereafter brought by or In
    behalf or any taxing units for delinquent taxes In
    which suits all oOher taring units having a delIn-
    quent tax olaim s~elnst suoh property of any pert
     tharoo?, bar. been iinplaadad,togathm with
     811 OXp8R886 O? ?0~80108Ura 8818 and auoh
     rereonsble attorney'staea 80 may be inourred
     by the intarpla~dedor lnter+anfngtaxing unite,
     not axoesdin~ ten par oant (10%) o? the aatmmt
     sued for, suoh rttornay's fees to be sub eot
     to the approval OS the acurt together wlih suoh
     reanonebla expeneea aa tha taxing unita may Inaur
     In proourlng data and latoratationaa to the mma,
     identity and 1OOltlon o? naoera~ry parties an&
     in proaurlng neoeaaary legal deaorlvtlone o? the
     property, 8hsll be ohirgaible 08 ooiwt OoBt8."
           380. 9 o? Art. 7345b. V. A. C. S.,reab,   lo pwt,
81 raii0tifa:

            *I? the property be mold to my texlng unit
     which ir 8 party to tba juQg&ent unbar d80ra8 OS
     court in said 8uIt, the title to ~$6 pr oprto
     ohrll be bib In and held by tha oaring ualt ur-
     ahralng mme ?or the uaa and bonaiit o? ltra P? as6
     all other taxing unit8 whlah era partiae to the
     wit and whiah hate bean aajud&ea In mid allitto
     hare trx llene egainst rush property, pro rata and
     In proportion to the amtmt of the tar Ilen in
     rator O? a6Id reap8OtIta taring tinIt a# established
     by the Judgment in mid suit, mid oosta and ax-
     pales    shall not be payable until sale by such tax-
     ine uait so puroheelng maw,    and suoh property
     Shall not be Sold by the taxin8unit purohralne &same
     for less than the a4juBeted~81~8 thareo? or the
     syt      o? tha juQm.nte  m&art the property   in mid
           . . . ."
          When you ratterto attcpraeya repreeeatin&unknown heira,
we eawma,ror the purpoacm or thir oplmion, that you hmve rerer4
eooe to attorneys ad lltem appointed ~ndar Rule 244. It is ap-
parent tram the feats stated in your letter that the taring
quit purahaslng the property at the original sale has ainoa
wl.d mid property joined by the other taxing units omoernad..
In riaw o? the Iciragoing atetuterayou are ra~DpacAiul1.f advised
that it la the opinion o? this department thet #he Leglrlatura
h8s spsol?iaallyprovided that 011 ooate and sxpanaaa in de-
I.lnquenttax wits   (Art. 7345b) rhall be paid prior to the
apportionmantto the various taxing unite o? Chair raapadlta
     Hon. H. A. Hodges,   page   4




     shams and prOO@adB o? the tax 8618. 9tet6d dirr8r0ntip,
     the eoste and axpaasae iaourred in suoh tax suits are not
     payable until aftar sale o? the property is made by the
     tazing unit  whioh puroheaed the 8w1e at the original @ale.
     In Saotion 9 (Art. 7345b) the Legielatun 8p@Qi?iOallr
     proridadt “Aad oosts and expaneaa shell not be payable
     until ula bg snob t8xIng units ao purohming the mm.*
     lone o? the Seer or lxpanea~ mentioned in your letter may
     be paid until ester the property has been aold by the taxing
     unit whloh purohased the sama at the Sirat @ale. Aster such
     sale, however, osld oosta are to ba paid flrrt  out o? the
     prOO@@diU 0s the nolo. In no event is. the State or County
     liable for any o? the Sees or lx p a na es
                                              mentioned In your
     latter0
               The Co@ntf has no ruthorlty,whatromar, to pay all
     or snr portion o? the sees and expeneas mentioned out o?
     oountg runda.
                                       Yours very truly,
                                     A%‘ToRKEYOEBcI?IzAL
                                                     OF TEIW

v
    ATTOWBY GEXEFiAL
                   OF TZ.&$
                                              Ardall wllllama
                                                    A8alataat